Citation Nr: 1000319	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  94-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection of a low back 
disability.

2.  Entitlement to service connection of a right hand 
disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection of a bilateral foot disability.

4.  Entitlement to service connection of a sexually 
transmitted disease (STD), claimed as gonorrhea.

5.  Entitlement to service connection of an acquired 
psychiatric disability, to include depression.

6.  Entitlement to a clothing allowance.

7.  Entitlement to an increased (compensable) disability 
rating for service-connected pseudofolliculitis barbae.

8.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1982 until August 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1994, July 1996, December 1997, 
February 1998 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis. Missouri (the RO).



Procedural history

In April 1991, the Veteran filed an initial claim of 
entitlement to service connection of a bilateral foot 
condition.  In a June 1991 rating decision, the RO denied the 
Veteran's claim.  The Veteran did not initiate an appeal of 
the June 1991 rating decision.

In November 1993, the RO received the Veteran's claim of 
entitlement to service connection of a back disability.  An 
April 1994 rating decision denied the Veteran's claim.  The 
Veteran disagreed with the April 1994 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the Veteran's substantive appeal (VA 
Form 9) in August 1994.  

The issue of service connection for a back disability was 
previously before the Board in May 1997, at that time it was 
remanded to the RO for additional development.  That 
development was completed, and an October 1997 Supplemental 
Statement of the Case (SSOC) continued to deny the Veteran's 
claim.

In July 1995, the RO received the Veteran's claim of 
entitlement to service connection for pseudofolliculitis 
barbae.  An October 1995 rating decision granted service 
connection and a noncompensable disability rating was 
assigned.

In July 1996, the Veteran filed an application for a clothing 
allowance.  A July 1996 decision denied the Veteran's claim.  
His appeal was perfected by timely submission of a 
substantive appeal in March 1997.

In October 1997, the RO received the Veteran's claim of 
entitlement to an increased (compensable) disability rating.  
A December 1997 rating decision denied the Veteran's claim.  
The Veteran disagreed with the December 1997 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the Veteran's substantive appeal (VA 
Form 9) in February 1998.

In November 1997, the Veteran filed his request to reopen his 
previously denied claim of entitlement to service connection 
of his bilateral foot condition.  In February 1998, the RO 
denied the Veteran's request to re-open the claim.  The 
Veteran disagreed with the February 1998 rating decision and 
initiated his appeal. The appeal was perfected by the timely 
submission of the Veteran's substantive appeal in June 1999.

In October 2003, the issues of service connection for a low 
back disability, whether new and material evidence has been 
submitted which is sufficient to reopen a previously denied 
claim of entitlement to service connection of a bilateral 
foot condition, entitlement to a clothing allowance, and 
entitlement to an increased (compensable) disability rating 
for service-connected pseudofolliculitis barbae were remanded 
to the agency of original jurisdiction for additional 
development.  That development has been completed.  A 
September 2006 SSOC continued to deny the Veteran's claims.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Another SSOC was issued in March 2007.  The Veteran's claims 
remained denied.  The Veteran's VA claims folder was returned 
to the Board for further appellate action.

In a December 2006 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection of scar 
of the left arm, facial rash claimed as secondary to 
radiation exposure, sexually transmitted disease (claimed as 
gonorrhea), depression, a right hand disability, entitlement 
to compensation under 38 U.S.C.A. § 1151 for a right eye 
disability and TDIU.  In December 2006, the Veteran submitted 
additional argument which referenced his disagreement as to 
the denials of entitlement to service connection of sexually 
transmitted disease (claimed as gonorrhea), depression, a 
right hand disability and his entitlement to TDIU. 
The Board noted in its August 2007 remand that the December 
2006 letter served as the Veteran's Notice of Disagreement 
(NOD) as to these four issues.  A SOC was issued as to these 
issues in January 2008, and the Veteran timely perfected his 
appeal by filing a VA Form 9 later in January 2008.  These 
issues are, therefore, now properly before the Board for 
adjudication. 

Remanded issues

The issues of whether new and material evidence has been 
submitted which is sufficient to reopen a previously denied 
claim of entitlement to service connection of a bilateral 
foot condition; entitlement to service connection of an STD 
and an acquired psychiatric disability; entitlement to a 
clothing allowance; an increased (compensable) disability 
rating for service-connected pseudofolliculitis barbae; and a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  The Veteran will 
be notified if any action on his part is required.


FINDINGS OF FACT

1.  The medical evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed low back disability and his military service.

2.  A preponderance of the medical evidence of record 
indicates that the Veteran does not currently have a right 
hand disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A right hand disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection of a low back disability 
and a right hand disability.  

As is discussed elsewhere in this decision, the issues of 
whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection of a bilateral foot condition; 
entitlement to service connection of an STD and an acquired 
psychiatric disability; entitlement to a clothing allowance; 
an increased (compensable) disability rating for service-
connected pseudofolliculitis barbae; and a TDIU are being 
remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In August 2007, the Board remanded the issues on appeal.  
With respect to the Veteran's service connection claim for a 
back disability, the Board instructed the RO to issue a 
notification letter pursuant to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  In November 2007, the RO 
provided the Veteran a letter in compliance with the VCAA, as 
discussed in detail below.  

The Board requested a medical opinion discussing the 
relationship, if any, between the Veteran's in-service back 
complaints and any current back disability.  As further 
discussed below, a medical opinion was obtained in April 
2008.  

Additionally, as to the claim of entitlement to service 
connection of a right hand disability, the Board determined 
that an SOC was necessary.  In January 2008, the RO issued an 
SOC as to this claim.  

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a service connection claim in letters from 
the RO dated June 7, 2002, November 6, 2003, March 20, 2006, 
and November 29, 2007. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "[r]elevant records 
from any Federal agency.  This may include records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See e.g. November 2007 letter.  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

The VCAA letters specifically advised the Veteran that to 
substantiate his service connection claims the evidence must 
show "a relationship between your disability and an injury, 
disease or event in military service."  See the November 
2007 letter at page 6.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the November 2007 letter at page 3.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the November 2003 
and November 2007 letters, (4) and (5) in the March 2006 and 
November 2007 letters  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the June 7, 
2002, November 6, 2003, March 20, 2006, and November 29, 
2007, VCAA letters, and his claims were readjudicated in the 
January 2008 SOC and April 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider his claims on the merits.  The Veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records, VA and private outpatient medical 
records, and provided the Veteran with examinations.  

In its September 2009 informal hearing presentation (IHP), 
the Veteran's representative argued that an April 2008 VA 
medical opinion was inadequate because there was not a 
contemporaneous examination of the Veteran.  The Board notes 
that it requested an opinion, not an examination, in its 
August 2007 remand, in essence finding that the evidence then 
of record was sufficient.  There is thus no Stegall problem.  
There is nothing which has subsequently been added to the 
record, including the IHP, which serves to alter the Board's 
conclusion.  As was noted in the Board's August 2007 remand, 
there is ample evidence of a current back disability.  
Physical examination would not add anything to the record.      

With respect to the claimed right hand disability, a medical 
examination is unnecessary in this case, because there is no 
competent medical evidence of a right hand disability. Under 
such circumstances, an examination is not required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) [in initial 
service connection claims, VA must provide a VA medical 
examination when there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability].

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of the claimed right hand disability.  

In short, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
Initially, the Veteran requested a hearing at the RO and such 
a hearing was subsequently scheduled for him.  However, in an 
October 2001 correspondence, he subsequently withdrew his 
hearing request.  

Accordingly, the Board will proceed to a decision as to two 
of the issues on appeal. 




	(CONTINUED ON NEXT PAGE)

 



1.  Entitlement to service connection of a low back 
disability.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

With respect to Hickson element (1), as was noted in the 
August 2007 Board remand, the evidence of record documents 
the Veteran's ongoing treatment for lumbar strain.  
Accordingly, Hickson element (1) has been established.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will address disease and injury 
in turn.

With respect to in-service disease, the Veteran's service 
treatment records are pertinently negative for any diagnosis 
of a low back disability during service. Moreover, there is 
no indication that lumbar spine arthritis manifested within 
the one year presumptive period after service found in 38 
C.F.R. § 3.309(a) (2009).

With respect to in-service injury, the Veteran's service 
treatment records show multiple complaints related to the low 
back.  A January 1983 record noted complaints of lower back 
pain.  A June 1983 record noted the Veteran's complaint of 
lower back pain; an assessment of muscle strain was noted.  
The Veteran complained of low back pain in May 1986, and a 
Physical Profile Serial Report at that time noted that he was 
restricted due to his low back pain.  Additionally, the July 
1986 separation examination report indicated a muscle strain 
and "low back pain since 1982 . . . occasional recurrence."  
Hickson element (2) is satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the April 2008 VA report referred to the Veteran's in-service 
back complaints.  The reviewer further noted that those 
complaints were minimal and would not be expected to cause 
any significant, chronic conditions, or a nexus to his 
current condition.  Based upon review of the completed 
medical evidence of record, the reviewer opined that it was 
less likely than not that any current back condition that the 
Veteran may be experiencing was related to his active 
military duty, and that the Veteran's current back problems 
more likely than not related to repeated Workers' 
Compensation lifting type of injuries.  [The record documents 
three such post-service intercurrent injuries.]

The April 2008 VA examiner's negative assessment appears to 
be supported by the evidence of record, which documents no 
back problems until a post-service occupational injury in 
1988.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."

The Veteran has submitted no competent medical nexus evidence 
to contrary to the opinion cited above. The Veteran has been 
accorded ample opportunity to furnish medical and other 
evidence in support of his claim; he has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current back disability and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The Veteran contends that his low back disability existed 
since his military service.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), cited above, relating 
to chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between a 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].

As was alluded to above, the Veteran's medical history is 
significant for multiple post service back injuries. 
Significantly, the medical records contain no indication of 
any treatment for or complaints of a back disability until a 
1988 occupational back injury which was incurred while the 
Veteran was lifting a 40 pound box.  The Veteran filed a 
workers' compensation claim with the Missouri Department of 
Labor and Industrial Relations in relation to this incident.   
He filed another workers' compensation claim in August 1992 
when he injured his back lifting a car battery, and again in 
April 1994.  At those times, the Veteran did not indicate or 
even suggest that his back problems were related to his 
military service.  It was not until his December 1994 VA 
examination, in connection with his current claim, that he 
attributed his back problems to service.  In fact, treatment 
records dated prior to the December 1994 VA examination 
report consistently show that the Veteran referenced his 
post-service back injuries and not any in-service incident.  

In short, a preponderance of the evidence of record indicates 
that the Veteran initially injured his back at work in 1988.  
The records associated with his workers' compensation claims 
are more reliable, in the Board's view, than the Veteran's 
more recent unsupported and self-serving assertions of 
continuous back symptoms after service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Supporting medical evidence is required.  See Voerth, supra.  
Such evidence is lacking.  Accordingly, the Veteran's claim 
cannot be established via continuity of symptomatology.

In short, Hickson element (3) has not been met.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to service connection of a right hand 
disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims have been set out above and will not be 
repeated.

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the competent medical 
evidence of record is absent any indication of a diagnosis of 
a right hand disability.  VA treatment reports and private 
medical records are pertinently negative of any such 
diagnosis.  The Veteran has not offered any medical evidence 
which establishes the existence of a right hand disability.

[The Board observes in passing that medical records dated in 
January 1998 show that the Veteran lacerated his right thumb 
extensor tendon.  Setting aside the fact that this is 
obviously not related to his military service, there is no 
indication of any resulting problems.  Accordingly, the 
competent medical evidence of record does not indicate the 
presence of any right hand disability at any time during the 
appeal period [the Veteran filed his claim of entitlement to 
service connection in November 2003].  Cf. McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  This is lacking, and the Veteran's 
claim fails on this basis.  

Accordingly, a review of the evidence presented indicates no 
competent medical diagnosis of a right hand disability.  The 
claim relies on the Veteran's own self-diagnosis.  It is, 
however, now well-established that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-495 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Veteran's 
statements, offered in support of his claim, are not 
competent medical evidence and do not serve to establish a 
current diagnosis of a right hand disability.

The Veteran has been accorded ample opportunity to present 
competent medical evidence which includes a diagnosis of a 
right hand disability.  He has not done so. See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

Because the competent medical evidence of record does not 
substantiate a diagnosis of a right hand disability, the 
first Hickson element is not met, and service connection is 
not warranted on that basis.  See Degmetich v. Brown, 104 
F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection of a right hand disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection of a low back disability is 
denied. 

Entitlement to service connection of a right hand disability 
is denied. 





REMAND

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection of a bilateral foot condition.

Pursuant to the Board's August 2007 remand, the Veteran was 
provided a letter in November 2007 in compliance with the 
VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, 
the RO mistakenly identified the February 1998 rating 
decision as the last final rating decision when the February 
1998 rating decision is in fact the decision from which this 
current appeal stems.  The last final decision was an April 
1991 rating decision which denied the Veteran's service 
connection claim for a foot condition because there was no 
evidence of aggravation of preexisting pes planus which was 
noted on service entry.  

Additionally, the November 2007 letter discussed the 
regulations for new and material evidence under the revised 
rating criteria.  [The Board notes that the definition of 
material evidence was revised in August 2001 to require that 
the newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2009)].  This change in the law pertains only 
to claims filed on or after August 29, 2001].  The Veteran 
filed his claim to reopen in November 1997, thus, his claim 
must be evaluated under the regulations in effect prior to 
August 29, 2001.  On remand, the  Veteran should be provided 
with a corrective notification letter in compliance with the 
VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), and 
notified as to the regulations pertaining to new and material 
evidence claims in effect prior to August 29, 2001.



4.  Entitlement to service connection of a sexually 
transmitted disease (claimed as gonorrhea).

Service treatment records show that the Veteran was treated 
for gonorrhea in January 1983.  The examination report at 
service discharge noted that gonorrhea was treated and 
resolved.  Some post-service treatment records show a 
diagnosis of gonorrhea.  See April 2007 record from St. Louis 
ConnectCare.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern  whether the service treatment 
records were correct that the gonorrhea in service had 
resolved without residuals; and whether a relationship, if 
any, exists between the Veteran's claimed STD disability and 
his in-service gonorrhea.  These questions must be addressed 
by an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

5.  Entitlement to service connection of an acquired 
psychiatric disability, to include depression.

Service treatment records show that the Veteran complained of 
depression or excess worry on the Report of Medical History 
during a periodical examination in November 1985 and again at 
service separation in July 1986.  The July 1986 report noted 
that the Veteran had "[d]epression job related no medical 
treatment sought."  Post-service treatment records show 
diagnosis of depression.  Therefore, an examination is 
necessary to determine whether the Veteran's current 
psychiatric disability is related to service.  See supra 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim

6.  Entitlement to a clothing allowance.

In the August 2007 Board remand, the requested that the 
Veteran be provided a notice letter for his clothing 
allowance claim which delineated the information and evidence 
he is expected to submit, and the information or evidence 
that VA will obtain.  The Veteran was to be asked to submit 
all pertinent information or evidence in his possession.  
After the development required by the Board was completed, 
the agency of original jurisdiction (AOJ) was directed to 
adjudicate the Veteran's claim of entitlement to a clothing 
allowance.  If the claim remained denied, an SSOC was to be 
issued.  

In November 2007, a VCAA notification letter was sent to the 
Veteran as to several of his claims and specifically noted 
"Application and Eligibility for Clothing Allowance is 
determined by the VA Medical Center of jurisdiction not the 
VA Regional Office.  You can apply for Clothing Allowance at 
the VA Medical Center in St. Louis." [Emphasis as in the 
original letter].  The Veteran's claim of entitlement to a 
clothing allowance was readjudicated in the April 2008 SSOC.  

Because the Board's remand instructions (i.e. a notification 
letter) have not been fully complied with, this issue must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

7. Entitlement to an increased (compensable) disability 
rating for service-connected pseudofolliculitis barbae.

In its August 2007 remand, the Board noted that during the 
pendency of this appeal the applicable rating criteria for 
the Veteran's skin disability had been amended.  See 67 Fed. 
Reg. 49596 (July 31, 2002) [effective August 30, 2002].  The 
Board further noted that the Veteran's claim had been 
readjudicated twice since the new criteria became effective, 
first in the September 2006 SSOC and then in the March 2007 
SSOC.  It was pointed out, however, that the Veteran had not 
been informed of the revised rating criteria, nor was it 
clear that the RO has considered the current rating criteria 
in the first instance.  

The Board noted that the service-connected disability has 
been rated under former Diagnostic Code 7814, Tinea Barbae, 
which no longer existed.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7814 (2001).  

Accordingly, the Board remanded the matter to provide the 
Veteran with appropriate notice of the new criteria and to 
have the AOJ review the Veteran's disability considering both 
the current and the former rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a November 2007 letter, the RO discussed the Veteran's 
increased rating claim for service-connected 
pseudofolliculitis barbae.  However, that letter made no 
mention of the changes in the skin regulations.  Furthermore, 
while the Veteran's increased rating claim was readjudicated 
in the April 2008 SSOC, only the prior skin regulations were 
cited. 

Because the Board's remand instructions have not been fully 
complied with, this issue must be remanded again.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Entitlement to TDIU.

The issue of entitlement to TDIU is inextricably intertwined 
with the claim of an increased disability rating for service-
connected pseudofolliculitis barbae.  In other words, if an 
increased disability rating is granted for the claim, this 
may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together]; 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  Action on the 
Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	With respect to the issue of whether 
new and material evidence has been 
received to reopen the previously 
denied claim of entitlement to service 
connection for a bilateral foot 
disability, VBA should provide the 
Veteran with a notice letter which 
complies with the notification 
requirements of the VCAA, as amplified 
by Kent.  VBA should also provide the 
Veteran with the regulations pertaining 
to new and material evidence claims in 
effect prior to August 29, 2001.

2.	VBA should arrange for an examination 
of the Veteran for his claimed STD.  
The examiner should provide an opinion 
as to: 
(a)	whether the Veteran has any 
diagnosis consistent with a STD or 
residuals thereof, and  
(b)	if so, whether it is as 
likely as not that any such 
disability is related to the 
Veteran's military service, 
specifically the in-service 
diagnosis of gonorrhea in January 
1983. 

A complete rationale must be given for 
any opinion rendered.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

3.	VBA should arrange for an examination 
of the Veteran for his claimed 
psychiatric disability.  The examiner 
should render a diagnosis of any 
current psychiatric disability.  The 
examiner should also provide an opinion 
as to whether it is as likely as not 
that any currently diagnosed 
psychiatric disability is related to 
the Veteran's military service, 
specifically the notations of 
depression in November 1985 and July 
1986.  

A complete rationale must be given for 
any opinion rendered.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

4.	VBA should ensure that all VCAA notice 
and duty to assist obligations have 
been satisfied for the claim of 
entitlement to a clothing allowance.  
Specifically, the Veteran should be 
provided a notice letter which 
delineates the information and evidence 
he is expected to submit, and the 
information or evidence that VA will 
obtain.  The Veteran should also be 
asked to submit all pertinent 
information or evidence in his 
possession.

5.	VBA should provide the Veteran with 
appropriate notice of the new criteria 
for rating skin disorders.  

6.	VBA should then readjudicate the 
Veteran's claims.  If any decision 
remains unfavorable to the Veteran, a 
SSOC should be prepared.  The Veteran 
and his representative should be 
provided with the SSOC, and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


